Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-39 are pending in the application.  Claims 15 and 18 have been amended.  Claims 19-26 and 32-39 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-18, 27 and 31 have been examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the 

Withdrawn Rejections
	Applicant's amendments and arguments filed October 11, 2021 are acknowledged and have been fully considered.  
The rejection of claims 15 and 18 are rejected under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment. Claims 1-18 and 27-31 were rejected under 35 USC 103 as being obvious over Trouilly et al. (US PG Publication 2007/0092579A1) in view of Kessler et al. (US Patent 7,947,303 B2) and Herwitker et al. (WO2019/211605 A1, cited by Applicant in the IDS submitted 6/14/21). This rejection is withdrawn in view of Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 20, 2021 prompting a new ground(s) of rejection.

New Rejection(s) Necessitated by Applicant’s submission of the Information Disclosure Statement under 37 CFR 1.97(c) on October 20, 2021

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 and 27-31 are rejected under 35 USC 103 as being obvious over Trouilly et al. (US PG Publication 2007/0092579A1) in view of Kessler et al. (US Patent 7,947,303 B2) and Faller (US Patent 5,858,365, cited by Applicant in the IDS submitted 10/20/21).




Applicant’s Invention

     Applicant claims a multi-chamber container for parenteral administration, comprising: (i) a carbohydrate formulation present in a first chamber; and (ii) an amino acid formulation present in a second chamber; wherein at least the first or the second chamber comprises arginine butyrate.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

     With regards to instant claims 1 and 2, Trouilly et al. teach a sterilized medical product for a pediatric patient population comprising: a) a polymeric container having first and second chambers positioned at opposing lateral ends of the container and at least one additional chamber positioned between the first and second chambers, a first frangible barrier separating the first chamber from the at least one additional chamber and a second frangible barrier separating the second chamber from the at least one additional chamber;  b) a carbohydrate formulation housed in the first chamber;  c) an amino acid formulation housed in the at least one additional chamber and having cysteine at a level appropriate for pediatric nutrition;  d) a lipid 
formulation housed in the second chamber;  and e) electrolytes included in one 
or both of the carbohydrate and amino acid formulations, wherein activation of 
all the frangible barriers produces a total nutritional formulation (claim 1 of Trouilly et al.).
5 and 6, Trouilly et al. teach that the amino acids include isoleucine, leucine, valine, lysine, methionine, pheniylalanine, threonine, 
tryptophane, arginine, histidine, alanine, aspartic acid, cysteine, glutamic 
acid, glycine, proline, serine, tyrosine, ornithine, and taurine (claim 6 of Trouilly et al.) wherein the amino acid and electrolyte formulation includes a solution of sodium, potassium, magnesium, calcium, phosphate, acetate ([0017 of Trouilly et al.) and the amino acid  formulation has a concentration of from about 3 to about 10% (i.e.,3-10g per 100 ml, claim 5 of Trouilly et al.). .
   With regards to instant claim 8, Trouilly et al. teach that the carbohydrate 
formulation includes glucose at a concentration of from about 30% to about 70% (i.e. 30-70 g/100mL)(claim 3 of Trouilly et al.).
    With regards to instant claims 10  and 12, Trouilly et al. teach that the lipid formulation has a concentration of from about 10 to about 30% and includes a mixture of olive oil and soybean oil (claim 4 of Trouilly et al.). Trouilly et al. teach that the PN formulation can also include a lipid component that can comprise a 12.5% lipid emulsion in water for injection ([0102]).
   With regards to instant claim 18, Trouilly et al. teach  the use of malic acid for pH adjustment to about 5.5 ([0100] of Trouilly et al.).
         With regards to instant claims 27 -29, Trouilly et al. teach that the parenteral 
formulation is preferably for fluid restricted patients such as pediatric patients (abstract of Trouilly et al.).  Specifically, Trouilly et al. teach that the medical product can include a parenteral formulation for supplying the mean nutritional requirements for separate 
patient populations, such as for preterm infants, term to two year olds, and 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Trouilly et al.is that Trouilly et al.do not expressly teach the use of an antioxidant (limitation of instant claim 11); vitamins or trace elements (limitation of instant claims 13 and 14); 1-300mmol/L of tributyrin (limitation of instant claim 16); and the use for the patient that suffers from or is at risk of developing systemic inflammation and/or local inflammation in the gut and sustaining or improving local immunity in the gut and/or lung of a patient (limitations of instant claims 30 and 31).  However, Kessler et al. teach a method of (i) maintaining or restoring the intestinal barrier of a critically or chronically ill patient or a patient with malnutrition or (ii) treating a critically or chronically ill patient or a patient with malnutrition, comprising enterally administering  for parenteral nutrition(title) to said patient a daily dose of 200 ml to 1,000 ml of a supplement to maintain or restore the intestinal barrier of said patient (claim 5 of Kessler et al.) wherein said supplement comprises, based on a daily dose: 20-45 g of glutamine, 5-20 g of glycine, 1.5-5 g of nucleotides, 0.5-5 g of tributyrin, 5-50 g of maltodextrins, 2-30 mg of .beta.-carotene, 200-1000 mg of vitamin E, 500-2500 mg of vitamin C (antioxidant/ascorbic acid of the instant claims), 200-600 micrograms of selenium and 10-30 mg of zinc (claim 25 of Kessler et al.).  Kessler et al. teach that the intestinal barrier includes not only the epithelial layers of the intestinal mucosa but also the microflora, the peristalsis, the 
thus represents the first line of defense against a threatening invasion by pathogenic microbes and toxins- (see column 1, lines 17-26).  
    A second difference between the invention of the instant application and that of Trouilly et al.is that Trouilly et al.do not expressly teach the use of 1-300 mmol/L of arginine butyrate (limitation of instant claim 3,4,7,9,15, and 17).   However, Faller teaches a method for treating a wound in a patient in need thereof which 
comprises administering by oral or parenteral means a therapeutically-effective 
amount of a composition comprising as its active ingredient a compound selected 
from the group consisting of butyric acid and an amino acid, heptafluorobutyric 
acid, 3-chloropropionic acid, .beta.-chloro-L-alanine hydrochloride and 
isobutyramide (see claim 1 of Faller).  Specifically, Faller teaches that the compound is arginine butyrate (see claims 4 and 5 of Faller).  Said composition is administered 
intravenously at a therapeutically-effective amount of about 25-500 milligram per 
kilogram body weight per day to about 10- 50 gram per kilogram body weight per day (see claims 8 and 9 of Faller).  Faller teaches that administration may be to an adult, an adolescent, a child, a neonate,  an infant or in utero (see column 15, lines 4-6).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of Trouilly et al. and Kessler et al.  are directed to compositions used for parenteral nutrition.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings 

    	The teachings of Trouilly et al. and Faller are directed to compositions used for parenteral administration.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Trouilly et al. and Faller to arrive at a parenteral composition comprising 1-300mmol/L of arginine butyrate at the time the instant invention was filed, with a reasonable expectation of success.  Faller teaches that an embodiment of the invention is directed to compositions and methods comprising physiologically stable and safe compounds of butyric acid salts and derivatives, or combinations thereof which are useful for wound healing  and that these compounds and their respective compositions stimulate cellular differentiation, tissue regeneration and possibly angiogenesis around areas of tissue damage (see column 19, lines 24-44). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having parenteral formulation to stimulate cellular differentiation, tissue regeneration and possibly angiogenesis around areas of tissue damage. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a composition for parenteral administration.
With regards to the limitations of instant claims 4,7,9, and 17, wherein Applicant claims that arginine butyrate is present in the first, second, and/or third chamber, this is merely judicious selection by one of ordinary skill in the art in the absence of evidence to the contrary. 

   In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed October 11, 2021, with respect to the rejection of claims 15 and 18 under 35 U.S.C. 112(b) have been considered but are moot in view of the withdrawal of the rejection as set forth above.
    Applicant's arguments, filed October 11, 2021, with respect to the rejection of claims 1-18 and 27-31 under 35 USC 103 as being obvious over Trouilly et al. (US PG Publication 2007/0092579A1) in view of Kessler et al. (US Patent 7,947,303 B2) and Herwitker et al. (WO2019/211605 A1)have been considered but are moot in view of a new grounds of rejection set forth above.

















Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Courtney A. Brown		

Technology Center 1600
Group Art Unit 1617


 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617